LEVY, J.
(after stating the facts as above).
Tbe appellant’s propositions in effect present tbe points in view: (1) That tbe insured was not reinstated as a matter of right under bis lapsed, certificate, because at tbe time be was sick with a disease from which he subsequently died; and (2) tbe order did not waive compliance with tbe requirement of good health of tbe insured, and is not estopped from insisting that tbe insured was not a member in good standing at tbe time of bis death.
It is believed that tbe appellant’s contention should be sustained. Tbe laws of tbe order, quoted above, together with tbe benefit certificate, constitute tbe contract between tbe parties. Tbe laws provide that if tbe insured member shall fail to pay bis monthly installment of assessment and camp dues “on or before tbe last day of tbe month” for which tbe same are due and payable, “be shall stand suspended, and during such suspension bis beneficiary certificate shall be void.” Tbe provision is plain and direct, and thereunder tbe mere failure of tbe insured member to pay, as admittedly happened in the present ease, bis monthly assessment and dues at the appointed time, ipso facto works a forfeiture of bis membership and an abrogation of the contract between tbe parties. That is tbe clear legal effect immediately upon tbe contingency happening, and tbe delinquent has not any longer a claim, against tbe order, unless thereafter reinstated in tbe order in accordance with tbe terms and requirements of its laws in that respect. And viewed in tbe light most favorable to tbe appellee, there Is no room in tbe evidence upon which to predicate a ruling that tbe insured member was reinstated, as a matter of right or contract, in tbe order prior to bis death, or at all. Tbe insured member did not meet, and was wholly disabled from meeting, tbe terms of tbe laws of tbe order authorizing and permitting reinstatement so far as relates to “good health.” Tbe laws of tbe order expressly provide that an insured member who shall have forfeited bis benefit certificate by a default in tbe payment of dues and assessment at tbe appointed time may be reinstated and his benefit certificate revived within tbe designated period of not exceeding three months after tbe default, only upon tbe following conditions in fact existing, viz.: (1) “Pay all arrearages and dues to tbe-clerk of biscamp,” and (2) “be in good health” and not “impaired health” at tbe time of tbe application and for “30 days after any attempted reinstatement.” Payment of arrearages and dues is not sufficient to accomplish the reinstatement unless tbe member actually be in good health at tbe time and continued in good health for 30 days thereafter. Tbe law expressly provides:
“No suspended member shall be reinstated whose health is at the time impaired, or' becomes impaired within thirty days after any attempted reinstatement,” etc. * * * “Any attempted reinstatement shall not be effective for that purpose unless the member be in fact in good health at the time, and continue in good health for thirty days thereafter,” etc.
Mr. Bailey, as admitted, “was first taken sick with the illness which caused bis death, on June 10, 1922, that be received medical attendance on said date, and that be died of said illness on June 18, 1922”; hence, as affirmatively proven, Mr. Bailey was, in virtue of bis serious sickness, within tbe particular description of delinquent members expressly barred from tbe right of reinstatement and revival of tbe benefit certificate. Gilmore v. Grand Temple and Tabernacle (Tex. Civ. App.) 222 S, W. 294. He was under “suspension,” in virtue of tbe default in payment of dues and 'assessment, at tbe time of bis death on June 18th.
Tbe controversy, then, must be determined upon tbe last contention of appellee, which is that the appellant order waived tbe forfeiture of the certificate and cannot now be beard to say that Mr. Bailey was not a member in good standing at tbe time of his death. Tbe contention is based upon: (1) Tbe order’s having received tbe arrearages for May on June 12, 1922, and retained tbe same until June 21, 1922; and (2) up'on the acts and conduct of the clerk of tbe local camp at Forth Worth and the Sovereign officers.
But we believe that tbe doctrine of waiver or of estoppel cannot be made applicable to the instant ease. At the time Mr. Bailey mailed tbe money order for bis May arrearages, be did not notify tbe clerk of the local camp that be was sick and tbe local clerk, as admitted, “bad no knowledge whatever of the condition of tbe health of tbe said Bailey.” Nor did the officers of tbe Sovereign camp know of Mr. Bailey’s condition until July 12, 1922, when they received tbe proofs of bis death. On July 21st, nine days after receiving the proofs of death, tbe Sovereign officers returned tbe arrearages, refusing to accept same on tbe ground of Mr. Bailey’s suspension.. Tbe time was reasonable, in view of tbe usual course of business of tbe order, and not an unreasonable delay of refusal. Not being in a position to know tbe facts concerning Mr. Bailey’s sickness, there could not reasonably be imputed to tbe officers intentional relinquishment of tbe requirement of good health. In order to predicate a waiver of the requirement of good healthy tbe officers must have known of bis condition, and with this knowledge have nevertheless kept and retained the arrearages paid in; for one cannot be said to have waived that which be does not know. A waiver exists only where one with full knowledge of material facts does or forbears to do something inconsistent with tbe existence of tbe right or of bis intention to rely upon that right. 40 Cyc. p. 259, § 3. ■ In other words, to warrant tbe *786holding of waiver there must appear from the evidence that it was manifested in some unequivocal manner, and intentional, after knowledge of the fact. Mere knowledge that the arrearages were proffered for. reinstatement would not be sufficient, since mere payment of arrearages was not all that was required in this case, in view of the laws of the order, which the insured would he bound to know. A further condition and essential prerequisite' for reinstatement was that of “good health” at the time and continuing for “30 days thereafter.” And there is no pretense that compliance with this condition was waived by any declaration, act, or conduct of its officers, or even by nonaction on their part from which an intention to waive may be reasonably inferred. Neither can es-toppel be founded on the facts. The very essence of this doctrine is that the party relying upon fhe estoppel .was misled to his prejudice by reason of the affirmative acts or conduct or representation of the other party, or by reason of the silence of the other party when in equity and good conscience he ought to have spoken. The acceptance of the ar-rearages for May by the clerk of the local camp, with no knowledge on the part of the clerk or the superior officers of the order that Mr. Bailey was ill and not in good health, did not constitute a false representation; nor was it an act inconsistent with the requirement of the order that a delinquent member must be in good health and must remain in good health for 30 days thereafter in order “to stand reinstated.” The clerk did no more than .receive the proffered money; he made no representations and did no act inconsistent with the present contention of the order that the .insured was not in good health — a necessary condition for effective reinstatement. Although the clerk did not write in the receipt that it was agreement upon the condition of “good health,” the law of the order did ’so, as Mr. Bailey would be held to know. It is true that the clerk might have demanded of Mr. Bailey a written warranty of good Health, but this irregularity or failure to do so could not reasonably be construed as a waiver of the express requirement itself of “good health in fact,” which is so explicitly set out in the fundamental laws of the order, which Mr. Bailey knew and which the clerk had no authority to waive.
 The insured was bound to a knowledge of the fundamental laws of the order in respect to the right of reinstatement. Bennett v. Woodmen of the World (Tex. Civ. App.) 168 S. W. 1023; Splawn v. Chew, 60 Tex. 532; United Moderns v. Colligan, 34 Tex. Civ. App. 173, 77 S. W. 1032; and other cases. And the clerk of the local camp had no authority to waive the requirement of . good health for reinstatement, or' to waive any provision of the constitution and by-laws of the order. Section 82 of the constitution of the order, quoted above, so provides. Article 4846 of the statutes of this state expressly authorizes a fraternal benefit society, as is appellant, to so provide in its laws. The article of the statute reads:
“The constitution and laws, of the society may provide that no subordinate body nor any of its subordinate officers or members shall hive the power or authority to waive any provision of the laws and constitution of the society, and the same shall be binding on the society and each and every member thereof and on all beneficiaries of members.”
The local clerk, not otherwise knowing, had the right to assume that Mr. Bailey, knowing the condition for effective reinstatement, would not reasonably have attempted it unless he were in fact in good health. The failure even of the clerk to demand a written statement of health occasioned no injury to nor did it mislead Mr. Bailey. Mr. Bailey was unable, as he knew, to give such statement, since he was not in good health. The right was lost to him and he was barred of reinstatement in virtue alone of his condition of health. Circumstances must appear other than the mere receiving of dues in order to found estoppel in this case. The mailing of delinquent dues and assessment to the local clerk, and his receiving same, standing as a fact by itself, as it does, amounts to no more than an effort at reinstatement on Mr. Bailey’s part which failed of its purpose on account of his illness at the time and of his death .eight days thereafter.
There is no significance attaching to the fact that Mr. Bailey had at numerous times paid and the clerk received his delinquent dues. All of these payments were made within the period of time 'authorized by the laws of the order, as an absolute right of Mr. Bailey, and there is no pretense of any evidence that Mr. Bailey at any of the times was not in good health. No ill health was involved in any of the instances.
There is quite a distinguishment between this case and the cases cited, in view of the facts.
The judgment is reversed, and judgment is here entered in favor of appellant; the appel-lee to pay costs of the trial court and of this court.